Citation Nr: 0307245	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  94-20 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of exposure to mustard gas, to include cataracts, 
glaucoma, lung spots, heart disease, blood clots, a kidney 
condition, muscle cramps in the arms and legs, writer's 
cramp, jaundice, liver damage, arthritis, hypoglycemia and 
Raynaud's disease.  

2.  Entitlement to service connection for claimed malaria.  

3.  Entitlement to service connection for a claimed hearing 
loss.  

4.  Entitlement to service connection for a claimed back 
disorder, to include osteoarthritis of the dorsal and lumbar 
spine, status post spinal fusion.  





REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Navy from May 1945 
to April 1949 and in the Air Force from August 1951 to July 
15, 1955, and from July 16, 1955, to December 1957.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
RO.  

The Board remanded this case in November 1996 and September 
1997 to verify the character of the veteran's periods of 
active service.  

In a January 1999 Administrative Decision, the RO determined 
that the veteran's service for the periods of May 1945 
through April 1959 and August 1951 through August 27, 1955, 
were considered to be honorable for VA purposes, but that his 
service for the period of August 28, 1955, to December 1957 
was considered to have been under other than honorable 
conditions and to be bar to VA benefits.  

Thereafter, in a June 2001 decision, the Board reopened the 
veteran's claim of service connection for a back disorder and 
remanded the case to the RO for additional development of the 
record.  



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claims have been obtained by the 
RO.  

2.  The veteran is not shown to have been exposed to mustard 
gas during service.  

3.  The veteran is not shown to have cataracts, glaucoma, 
lung spots, heart disease, blood clots, a kidney condition, 
muscle cramps in the arms and legs, writer's cramps, 
jaundice, liver damage, arthritis, hypoglycemia or Raynaud's 
disease due to claimed mustard gas exposure or other event 
that happened during his periods of honorable service.  

4.  The veteran is not shown to have had malaria, hearing 
loss or back disorder, to include osteoarthritis of the 
dorsal and lumbar spine, status post spinal fusion in service 
or for many years thereafter.  

5.  The veteran is not shown to have malaria, hearing loss or 
back disorder, to include osteoarthritis of the dorsal and 
lumbar spine, status post spinal fusion due to any event 
during a period of honorable service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have disability manifested by 
cataracts, glaucoma, lung spots, a heart disease, blood 
clots, a kidney condition, muscle cramps in the arms and 
legs, writer's cramp, jaundice, liver damage, arthritis, 
hypoglycemia or Raynaud's disease due to mustard gas exposure 
or other disease or injury that was incurred in or aggravated 
by his honorable service; not may any be presumed to have 
been incurred in his honorable service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.316 
(2002).  

2.  The veteran is not shown to have disability manifested by 
malaria due to disease or injury that was incurred in or 
aggravated by his honorable service; nor may any be presumed 
to have been incurred in his honorable service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  

3.  The veteran is not shown to have a disability manifested 
by a bilateral hearing loss due to disease or injury that was 
incurred in or aggravated by his honorable service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2002).  

4.  The veteran is not shown to have a back disability, to 
include osteoarthritis of the dorsal and lumbar spine, status 
post spinal fusion, due to disease or injury that was 
incurred in or aggravated by service; nor may any arthritis 
be presumed to have been incurred in his honorable service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

A careful review of the veteran's service medical records 
shows that he received treatment for a fractured great toe, 
folliculitis, chest pain, lipoma and sinusitis, but there is 
no subjective complaints or objective findings related to a 
back disorder, hearing loss or malaria.  

Although the July 1955 separation/enlistment medical 
examination report notes complaints of having leg pains.  The 
veteran reported having a history of eye problems and leg 
cramps, but the records are negative for any findings 
relative to cataracts, glaucoma, lung spots, heart disease, 
blood clots, kidney condition, writer's cramps, jaundice, 
liver damage, arthritis, hypoglycemia, Raynaud's disease or 
any other symptomatology secondary to exposure of mustard 
gas.  The records also show that the veteran wore glasses 
secondary to myopia and had suffered from jaundice at the age 
of eight.  

The medical records from Mercy Hospital show treatment for 
the veteran's back disorder.  Specifically, in June 1968, the 
veteran reported taking medication for extrasystoles.  The 
veteran was admitted in September 1968 and underwent surgery 
for back pain complaints.  In February 1969, the veteran was 
admitted for back pain.  The report also states that one 
physician believed that his problems were largely emotional 
in nature.  

A September 1969 admission note from the Charlotte Memorial 
Hospital shows the veteran had complaints of having back and 
arm pain.  The veteran was diagnosed as having an acute 
hysterical condition, and even though the physician believed 
the veteran did suffer from orthopedic problems, his reaction 
cleared up immediately when he was medicated.  

Furthermore, in September 1969, a Social Security Disability 
Determination granted the veteran benefits for a herniated 
nucleus pulposus, spinal fusion and depressive reaction.  

In a June 1970 letter, Dr. Cecil Milton reported that the 
veteran was first evaluated at Mercy Hospital in July 1968 
for treatment of back pain.  The veteran underwent a spinal 
fusion in 1965, and upon readmission to Mercy Hospital, he 
underwent a decompression at the L4-L5 level and continued 
treatment and strengthening exercises.  

In October 1970, the veteran underwent a VA examination.  The 
examiner reported that the veteran's fields of vision 
appeared to be within normal range, that his extraoccular 
movements were well performed, and that he had a good 
reaction of pupil to light and accommodation.  The veteran 
also had complaints of having back pain that radiated down 
his legs.  The examiner diagnosed the veteran as having 
status post spinal fusion and osteoarthritis of the dorso 
lumbar spine.  Otherwise, the veteran's examination was 
normal.  

In April 1974, the veteran was hospitalized at a VA facility 
for alcoholism.  An ophthalmology examination revealed 
findings of open angle glaucoma, and a hearing evaluation 
showed high frequency sensorineural loss, bilaterally.  

Likewise, x-ray studies of the lumbosacral spine revealed 
disc degeneration and evidence of laminectomies at the L5 
transitional vertebra level.  Chest x-ray studies showed 
prominent interstitial markings, particularly in the left 
costophrenic angle that had the appearance of septal lines.  

On a November 1974 VA examination sheet, the veteran reported 
complaints of having spinal degeneration, Raynaud's disease, 
sciatica, glaucoma and a hearing loss.  

In April 1975, the veteran was admitted to the Pungo District 
Hospital for an acute low back syndrome with arthraliga and 
myalgia involving the thoracic, sacral and lumbar spine with 
increasing discomfort due to hip and leg pain.  The veteran 
was diagnosed as having acute arthritis with degenerative 
disc disease in the thoracic, lumbar and sacral spine and 
glaucoma.  

In August 1979, the veteran was admitted to Cherry Hospital 
(North Carolina Department of Human Resources, Division of 
Mental Health Services) for alcoholism.  After full medical 
evaluation, the veteran was diagnosed as suffering from 
alcohol addiction, glaucoma, pseudoarthrosis of the spine, 
mild adult onset diabetes mellitus, history of Raynaud's 
disease and a hearing impairment.  

Likewise, the records also show that he was admitted in 
February 1980 for alcoholism.  Chest x-ray studies were clear 
with vascular clouding at the left base and an old healed rib 
fracture.  

In April 1980, Dr. Thomas Nicholson evaluated the veteran for 
the North Carolina Disability Determination Section.  The 
veteran reported having a history, in part, of degenerative 
joint disease with disc degeneration, Raynaud's disease and 
glaucoma.  An examination of the veteran was relatively 
normal with the exception of tenderness in the spinal area.  

In May 1980, the veteran underwent pulmonary function 
testing.  The study was normal except for a decrease in the 
small airways.  

Dr. Kenneth Quiggins reported in December 1980 that the 
veteran had been treated for glaucoma for the past seven 
years and developing cataracts.  

The treatment records from the Greenville Eye Clinic, dated 
from 1981 through 1986, show treatment for glaucoma.  

In July 1982, the veteran was treated for complaints of 
polyarthritis at Pitt County Memorial Hospital.  Furthermore, 
x-ray studies taken in August 1983 revealed no acute 
cardiopulmonary disease, an old rib fracture and a 
midthoracic compression fracture.  A CT Scan of the brain was 
normal.  

The veteran underwent another VA examination in March 1991.  
He had complaints of having a back disorder, hearing loss and 
other "maladies."  The veteran was diagnosed as having a 
status post fracture of the right great toe in 1947.  

In January 1992, Dr. Jeffrey J. Viscardi noted that the 
veteran was legally blind in both eyes secondary to severe 
nuclear sclerotic cataracts.  He also diagnosed the veteran 
as suffering from chronic open angle glaucoma.  

In a March 1992 Statement, the veteran reported that he went 
to bootcamp at Bainbridge, Maryland in May 1945 and had to go 
into the gas chamber.  Immediately thereafter, he reported 
seeking treatment for a rash and now claimed suffering from 
many other ailments as a result thereof.  

The medical records from Quadrangle Medical Specialists, 
dated March 1992, show the veteran received treatment for 
glaucoma and progressive visual and hearing loss.  

In April 1992, the veteran underwent an audiological 
examination at Pitt Ear, Nose, & Throat-Head & Neck Surgery.  
The results in puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
65
X
95
LEFT
40
55
70
X
95

In a May 1992 consultation by Dr. Robie, the veteran was 
diagnosed as having glaucoma and progressive vision and 
hearing loss.  

Similarly, the records from Dr. Michael Ramsdell show that 
the veteran was diagnosed as having, in part, multiarticular 
arthralgias, possible fibrositis syndrome, status post lumbar 
laminectomy and fusion, bilateral glaucoma and cataracts and 
decreased hearing.  

The veteran underwent VA audiological testing in December 
1992.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
40
65
80
100
LEFT
X
55
75
75
95

Furthermore, the veteran's speech recognition scores were 
those of 82 percent in the right ear and 76 percent in the 
left ear.  The examiner diagnosed the veteran as having 
severe high frequency bilateral hearing loss.  

During a February 1993 general VA examination, the veteran 
reported having complaints of malaria attacks up until 1967, 
pain in his hands and feet when the weather turns cold, 
cramps in his arm and legs, jaundice in 1967 and again in 
1979 with associated liver problems, hypoglycemia, lung 
spots, paroxysmal tachycardia, hearing loss, cataracts, blood 
clots, arthritis in all joints, and back problems with 
radiating pain down the left sciatic nerve distribution.  An 
examination of the veteran's back revealed limitation of 
motion, but the range of motion in other joints was normal.  

The examiner diagnosed the veteran as having status post 
lumbar laminectomy with residual sciatica; history of a 
remote, resolved heart irregularity; history of shortness of 
breath with a normal examination; a history of "kidney 
condition" and urinary urgency with normal examination; 
history of remote malaria; history of Raynaud's disease 
without objective current evidence; intermittent muscle 
cramps in the arms and legs without evidence of disease; a 
history of remote, resolved jaundice; pseudopliakia in both 
eyes and corneal transplant of right eye; glaucoma; and a 
history of "liver damage" with normal liver function tests.  
The examiner also stated that the veteran did not reference 
exposure to mustard gas.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the January 1999 Statement of 
the Case and March 2001 and October 2002 Supplemental 
Statements of the Case, as well as the March 2001 and 2002 
letters, issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

Furthermore, the Board remanded this case in June 2001 for 
further development, to include obtaining treatment records 
and to schedule the veteran for examinations.  

The Board further notes that the RO scheduled the veteran for 
ophthalmology and audiological examinations in February and 
March 2002, but the veteran cancelled and indicated no desire 
to reschedule.  Therefore, the Board's decision is based upon 
the medical evidence currently of record.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder, 
including records from the Social Security Administration.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran claims that he is entitled to service connection 
for exposure to mustard gas, malaria, hearing loss and a back 
disability.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2002).  

Service incurrence will be presumed for certain chronic 
diseases, including malignant tumors, if manifest to a 
compensable degree within the year after active service.  3 8 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).  

Service connection may be established on a presumptive basis 
for certain conditions (including chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung cancer (except mesothelioma), 
squamous cell carcinoma, or a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease or acute nonlymphocytic leukemia) if, 
during active military service, the veteran had full-body 
exposure to nitrogen or sulfur mustard or Lewisite and 
subsequently develops the condition.  38 C.F.R. § 3.316 
(2002).  

Service connection may not be established for any of the 
aforementioned conditions if the claimed condition is due to 
the veteran's own willful misconduct or if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316 (2002).  

Therefore, for veterans exposed to mustard gas with a 
condition listed in 38 C.F.R. § 3.316, the veteran must prove 
in-service exposure and a diagnosis of a current disability, 
but the veteran is relieved of the burden of providing 
medical evidence of a nexus between the current disability 
and the in-service exposure.  That is, a nexus is presumed if 
the other conditions are met.  38 C.F.R. § 3.316; see 
Pearlman v. West, 11 Vet. App. 443 (1998).  

For purposes of submitting a claim relating to exposure to 
toxic gases under 38 C.F.R. § 3.316, the Court has held that 
lay evidence of in-service exposure must initially be assumed 
as true.  

The Court also held, however, that whether the veteran meets 
the requirements of this regulation, including whether the 
veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after full development of the facts.  The Board, therefore, 
must consider the credibility of the veteran's testimony in 
light of all the evidence in the file.  See Pearlman, 11 Vet. 
App. 443 (1998).  

The Board notes that the veteran is competent to testify as 
to the occurrence of an injury, such as exposure to gas.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Court has also held that, in reviewing a veteran's claim 
for VA benefits, the Board must analyze the credibility and 
probative value of lay evidence and provide a statement of 
reasons for accepting or rejecting the evidence. Cartright v. 
Derwinski, 2 Vet. App. 24 (1991); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Board also understands that the nature of some chemical 
warfare testing during World War II was secret, so that 
development of evidence regarding exposure during testing 
might often be difficult.  

VA's Adjudication Procedure Manual, M21-1, Part 3, Chapter 5, 
Subchapter II, Section 5.18, however, provides information 
concerning the development of claims involving allegations of 
exposure to mustard gas and Lewisite during active service.

Section 5.18 f provides instructions on the development of 
evidence of exposure to chemical weapons agents for Army 
veterans, stating that for testing of Army personnel, 
development should be conducted with the Army Branch at the 
National Personnel Records Center (NPRC) in St. Louis and the 
Army Chemical and Biological Defense Agency (CBDA). M21-1, 
Part 3, Chapter 5, Subchapter II, Section 5.18 e (April 30, 
1999 Change 74).  

The Manual also indicates that VA has lists of service 
department personnel who were subjected to chemical weapons 
testing and provides a contact point at the VA Central Office 
Rating Procedures Staff where the RO can search to ascertain 
if the veteran's name appears on any of the lists. M21-1, 
Part 3, Chapter 5, Subchapter II, Section 5.18 c (April 30, 
1999 Change 74).  

Nevertheless, if the criteria for presumptive service 
connection under the provisions of 38 C.F.R. § 3.316 are not 
met, a veteran is not precluded from establishing service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In order to prevail on a direct basis, the veteran would have 
to provide competent medical evidence that relates his 
current disorder to mustard gas exposure during his period of 
active service.  


Mustard gas exposure

Regarding the veteran's claims for residuals related to 
mustard gas exposure, the determinative issues presented are 
(1) whether the veteran had full body exposure to mustard gas 
during service; (2) whether he has any of the current 
disorders subject to the presumption, and if not; (3) whether 
he has any non-presumptive disability related by medical 
evidence to exposure to mustard gas during service.  

VA has checked all available sources in an attempt to verify 
the veteran's allegations of exposure to mustard gas during 
military service and the RO has complied with the development 
procedures.  

The RO has obtained the veteran's service medical records.  
These records contain no indication that he was subject to 
any type of exposure to mustard, Lewisite, duracite or 
chlorine gas during active service.  Likewise, the evidence 
following the veteran's separation shows no evidence that he 
was exposed to mustard gas during service.  

Specifically, the RO sent a request to the National Personnel 
Records Center (NPRC) for any medical reports related to 
mustard gas exposure in March 1992 and was advised that all 
available medical records were forwarded to the RO in 
September 1970.  

In April 1992, the RO sent a letter to the Naval Research 
Laboratory requesting any reports concerning the veteran's 
mustard gas exposure.  Similarly, the RO sent another request 
to the NPRC in May 1992 specifically claiming exposure at 
Bainbridge Naval Training Station between May 1945 and July 
1945.  The RO received an identical response that all 
available records had already been sent in September 1970.  

Furthermore, the RO sent the veteran a letter in March 1992 
asking him to submit more information regarding his service 
at the Bainbridge Naval Training Station.  Finally, in March 
and September 1992 letters from the Naval research 
Laboratory, the veteran was also advised that his surname 
could not be located in the chemical warfare scientific 
notebooks on file.  

Thus, there is no objective evidence that the veteran was 
actually exposed to mustard gas in service.  Although the 
veteran underwent a corneal transplant, the evidence does not 
show that he has been diagnosed as having any of the 
presumptive conditions listed in 38 C.F.R. § 3.316 for such 
claimed exposure.  

Even considering the veteran's lay testimony that he was 
exposed to mustard gas, along with the fact that his exposure 
may be difficult to prove due to secretive testing, the Board 
still finds that after full development and weighing of the 
facts, that exposure is not demonstrated.  Even during the 
veteran's medical evaluations and treatment, he did not refer 
to any mustard gas exposure as part of his medical history or 
as a diagnostic tool.  Therefore, presumptive service 
connection on the basis of exposure to mustard gas is not 
warranted in this case.  

The Board must still determine, however, whether the veteran 
is entitled to service connection for any non-presumptive 
disability related by medical evidence to exposure to mustard 
gas during service.  In this regard, the veteran has to 
provide competent medical evidence that relates any current 
disability to mustard gas exposure or other disease or injury 
during service.  

As stated hereinabove, the overall evidence does not show 
that the veteran was exposed to mustard gas in service.  
Thus, the only way the veteran can establish service 
connection is to provide competent evidence linking current 
disability to other disease or injury that was incurred in or 
aggravated by service.  

In this respect, the Board finds no competent medical 
evidence to prove such a relationship.  In fact, the 
veteran's service medical records do not reveal treatment for 
cataracts, glaucoma, lung spots, heart disease, blood clots, 
a kidney condition, writer's cramps, liver damage, arthritis, 
hypoglycemia, or Raynaud's disease.  Even though his service 
medical records show that he wore glasses in service, he 
required such corrective measures secondary to myopia.  

Although his service medical records report complaints of leg 
pain and cramps, the evidence does not provide a basis 
linking any current diagnosis or disability to the leg pain 
and cramps demonstrated in service.  

The service medical records do show a history of jaundice at 
the age of 8, and there was no indication that he suffered 
from jaundice or other related findings during service.  Even 
if he did suffer from jaundice or liver disease following 
service, there is no basis for linking any current disability 
to his honorable periods of military service.  

Other than the veteran's self-reported history, the 
evidentiary record does not show that he has suffered from 
lung spots, heart disease, blood clots, a kidney condition, 
writer's cramps, liver damage, hypoglycemia or Raynaud's 
disease due to disease or injury in his honorable service.  

The only objective evidence of such diagnoses or related 
symptomatology include findings of decreased small airways 
and vascular clouding in1980 and the findings reported during 
the February 1993 VA examination.  Particularly, the 1993 VA 
examiner diagnosed the veteran as having a "history" of a 
remote, resolved heart irregularity, a "history" of 
shortness of breath, a "history" of a kidney condition, a 
"history" of Raynaud's disease, and a "history" of liver 
damage.  

The Court has concluded that a bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Thus, a reported history of having such conditions does not 
support a conclusion that the veteran's military service is 
any way related to such findings, particularly with no 
objective evidence of such conditions or a history of 
treatment to demonstrate chronicity.  

While the Board recognizes that the veteran currently suffers 
from cataracts and glaucoma, the evidence does not indicate 
any relationship to his military service.  

Even though the veteran has suffered from eye problems since 
the early 1970's, there still is a period of almost fifteen 
years between his honorable discharge and such treatment, and 
the evidence does not establish a relationship between his 
current eye disabilities and his military service.  

As stated hereinabove, the only eye manifestations in service 
were secondary to myopia, and the evidence does not show that 
his current difficulty with cataracts and glaucoma is related 
to such a diagnosis of myopia.  

Finally, the evidence does not show a history of treatment 
for, or a diagnosis relating to, the claimed blood clots, 
hypoglycemia, or arthritis, other than subject complaints of 
polyarthritis in treatment records from Pitt County Memorial 
Hospital in 1982 and arthritis associated with the veteran's 
back disability, as will be discussed hereinbelow.  

Accordingly, since there is no record of such complaints in 
service thereafter, or a current diagnosis linked to the 
veteran's military service, service connection is not 
warranted.  


Malaria

As to the veteran's contentions that he suffers from malaria 
as a result of his military service, the Board finds that 
service connection is not warranted.  

The veteran's service medical records reveal no subjective 
complaints or objective findings of malaria or related 
history.  The only time the veteran mentioned malaria in the 
claims file was during the February 1993 VA examination, many 
years after service.  

Furthermore, even when the veteran reported that he suffered 
from malaria, he stated that his last episode was in 1967.  

Thus, there is no objective medical evidence confirming such 
treatment or showing that he currently suffers from current 
disability related to malaria.  

Therefore, since the preponderance of the evidence does not 
show that he has malaria related to service, service 
connection must be denied.  


Hearing loss

The veteran further claims that the RO erred by not granting 
service connection for bilateral hearing loss.  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

After carefully reviewing the evidence of record, the Board 
finds that service connection is not warranted.  

While the Board acknowledges that the veteran suffers from 
severe bilateral hearing loss, and even meets the requirement 
for a hearing loss disability pursuant to 38 C.F.R. § 3.385, 
the evidence does not serve to link any current disability 
manifested by hearing loss to his military service.  

The veteran's service medical records reveal no complaints or 
findings related to hearing loss.  Although the veteran has a 
history of hearing loss, the evidence does not suggest that 
such loss is related to any event in his honorable service, 
other than the veteran's own contentions.  

The Board has considered the veteran's lay assertions and is 
sympathetic to the veteran's situation.  However, they cannot 
outweigh the other evidence of record, which is negative for 
notations of bilateral hearing loss in service of for many 
years thereafter.  

No competent evidence has been submitted to support the 
veteran's assertions that he has current hearing disability 
due to disease or injury in his honorable service.  

In the absence of credible evidence of a bilateral hearing 
loss in service or linking current hearing loss to honorable 
service, the Board finds that service connection is not 
warranted.  


Back disability

After reviewing the claims file, the Board further holds that 
service connection is not warranted for the veteran's claimed 
back disability.  

Although the Board acknowledges that the veteran suffers from 
a current back disability, the evidence does not demonstrate 
a causal relationship between his current disability and any 
honorable period of active service.  

In this regard, the veteran's service medical records reveal 
no complaints or findings of a back disability.  Furthermore, 
even though the veteran sought treatment for a back 
disability in the mid-1960's, this was over ten years 
following a period of honorable service.  

Thus, given the lack of evidence in the veteran's service 
medical records for a back disability, the lack of noted 
treatment for years following separation, as well as no 
indication that his current back disability is related to 
disease or injury during his honorable service, the 
preponderance of the evidence is against the veteran's claim.  

Therefore, based on it review of the evidentiary record in 
its entirety, the Board finds that service connection for a 
back disorder is not warranted.  



ORDER

Service connection for claimed residuals of exposure to 
mustard gas, to include cataracts, glaucoma, lung spots, 
heart disease, blood clots, a kidney condition, muscle cramps 
in the arms and legs, writer's cramps, jaundice, liver 
damage, arthritis, hypoglycemia and Raynaud's disease, is 
denied.  

Service connection for malaria is denied.  

Service connection for hearing loss is denied.  

Service connection for a back disorder, to include 
osteoarthritis of the dorsal and lumbar spine, status post 
fusion is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

